LE del nt tatit tm timtnt LL. mr ni
LIEU=DIT 1 INGENDE.
20NE DE 1 INGENDE.
SOUS-REGION DE bASANEUSU ,

DPPPPPELLL SL)

vnbésesnmmmsom—
05 = MBANDAKA. -

PTIT LD LL QI LE RL LE sé à

. PUTITILIILLLLELELES
Soncrss10N ofpinatns n° C.o. YA ou 5 / PA 1 9 À
pE BAIL VINGT-CINQ (25) ANS.= .

AMEL EEE

‘onservateur des Titres
de la circonscription foncière de Mbandaka à Mvandake s
: en vertu des pouvoirs qui jui sont conférés par l'arrêté
004/0042/87 du 20 octobre 1987, spécialement en sen srtislie
por tant délégation des pouvoirs, Gi-haprès denesmée "LA REPU—
" de première ©

itée par le

QUE DU ZAIRE, représer

Hété par actions à res
en abrégé MPLZ" Const

Mrnal offieiel de la République
1 A neuf Cent quatre=vingt=uns inscrite au nouveau Registre de
ge social à

mi
mmerce de Kinshasa sous 1e-muméro 2493, ayant son siè
kusa BP.8.611-Einshasas ci

Kinshasa, 16 avenue Lieu
…_ après denommée "LE CONCESSIONNAIRE ORDINA

I1 a été Convenu €e qui suit :
e 1. LA REPUBLIQUE concède au soussignée de seconde part qui acc
te un aroit de Concession ordinaire d'une durée de vingt-cinga(25) ans ,
renouvelable commençant à courir le jour de sa signature et portant la
Ingende, zone d'Ingende

TRE" de seconde part,

parcelle n° SR. 120 du plan Cadastral, située à
destination commefcial, d'une superficie de vingt ares dont les limite
sont représentées par un liséré rouge au croquis cisannexé dresse +

Che de 1 à 1.0008.----——-——————————
e sera effectif qu'après paiement par 1

Article 2° Le présent Contrat n
Concessionnaire ordinaire d'un montant de 20.000 NZ. représentaut le |
de référence et 1es taxes rénumératoires US RE a
Ar icie 3° Le Concessionnaire ordinaire a j'obligation de maintenir s
parcelle Concèdée une mise en valeur au moins égale à celle consta

Je procès=verbal de Constat dressé le 12 déc. 199k, sauf en Cas d
ansformation uiterieures-

démolition en vue d'une reconstruction ou tr
Article 4° Tout Changement de destination est subordonné à 1'optentie

qui précèden

Loi n° où :

1e
18 juillet 1980 m
973, portant r
jime des s
exécution, mmmmemmenseememne
jat d'enregistrement volume 5x

2 un on en
vanne ASE PHASE:

oRor A où 26, 61 7 95°

L = A nes LERELEELEETEEEETEELEEEL)]

’ L leu La violation d'une des conditions repris
| rap de ploisu droit la résiliatios du présent oves
s PL apr LS vi lop demeure, le Concessionnaire or dinair «
.. ses ouvligatious, toutes smmmes perçues par le t +
quises à titre atiudeauité , mmmmmmmmmmmmmns os À ins e

tout ce qui Coucerne l'exécution du préseut Goutrat,
| détlareut élire domicile, NLE VONCESSIOnNAIRE ORDIAAI RE"
Qaux de la zone de et à InGE:DE, LA REPUSLIQUE DU ZAIRE
Feaux de La Couservatio: des Titres Inmoviliers de ls Cir-
foncière de Muandaka à MuANDAKA $----------"" "TT TT

MBANDAKA, en double expédition, Le “-J /

POUR LA REPIBLIQUE,

ONNAIRE ORDINAIRE.
LE na; à DES TITRES IMMOBILIERS

ts
de référence et taxes N\ ”
lématoires pour un montant

ñ

det A81228S: 71- 1. DR =

! 2 ae
enregistre Vers ES wedi
Muéstoution où 1a vis fée men AR
a Violation d'une des condit
; trot entrafnera de pleiu droit 1a résiliation du pr ME pe x
Het Drum oies en demeure, le Cont sssionnairs 6rdioair à
8 ovligatious, toutes
staut acquises à titre d'iudenuité, nr rte en = cn À

Fe. ke: vi tout ce qui Concerne l'exécution du présent Goutrat,
es déclarent élire domicile, "LE UONCESSIOnNNATRE ORDIAAI RE"
bureaux de La zone de et à I\GE,;:DE, LA REPUSLIQUE DV ZALRE
= bureaux de La Couservatiou des Titres Immosiliers de le ©ir=
ptiou foncière de Muandaka à MuANDAKA,

POUR LA REPISLIQUES
LE CONSERVATEUR} DES TIT

ST

TE
T7 RNKDT ÉMPTA, =

RES IMMOBILIERS

°C
référence et taxes
_ n montant

Kinshasa, 18 juiliot 1995,-

À Monsieur le Conseiller Juridique
PLZ / MARSAVCO

KINSHASA
Conseiller Juridique,
ission i f 4

è
Vol. BLI folio 102 (GEMBI à INGENDE).

trouver, en annexe, le titre mieux identifié.

ut dévoué.
